Title: From George Washington to Clement Biddle, 6 May 1784
From: Washington, George
To: Biddle, Clement



Dear Sir
Phila. May 6th 1784

You will do me a favr by executing the enclosed Memms. The reason why I had rather the wine (had of the Chevr de la

Luzerne) should be paid for by a third person, shall be given to you when I see you.
To send the articles wanted by the first Vessel bound to Alexandria, would be very convenient, & you wd do me a kindness to agree for, & express what the frieght shall be. I have suffered great impositions by the charges of some skippers, rather than enter into a contraversy, or dispute their Accts—I send you enclosed 250 dollars to pay the Chevr—& for the things now desired —If Burgundy & Champaign is to be had now, as Cheap as I am told it sold at a while ago—or any other good wine of that sort very cheap, I should be glad to get, & send some round, but your previous information may be best.
If I could see a small slipe of the plain blew & green paper—with a sample of the paupier-Maché & gilded borders, I should be glad of it. In a hurry I am Yr obt & affe Servt

Go: Washington


My Letter to the Chevr is left open for your perusal—please to seal it before delivery—which I wish may be soon.

